August 24, 2007

Alpharma Inc.
Alpharma Operating Corporation
Alpharma U.S. Inc.
Barre Parent Corporation
Alpharma Euro Holdings Inc.
Alpharma (Bermuda) Inc.
Alpharma USHP Inc.
Alpharma Animal Health Company
Mikjan Corporation
Alpharma Holdings Inc.
Alpharma Specialty Pharma Inc.
Purepac Pharmaceutical Holdings Inc.
Alpharma Pharmaceuticals LLC
440 Route 22 East
Bridgewater, New Jersey 08807


Ladies and Gentlemen:



Reference is made to that certain Amended and Restated Loan and Security
Agreement dated March 10, 2006 (as at any time amended, the ""Loan Agreement""),
among Alpharma Inc., a Delaware corporation, Alpharma Operating Corporation, a
Delaware corporation, Alpharma U.S. Inc., a Delaware corporation, Barre Parent
Corporation, a Delaware corporation, Alpharma Euro Holdings Inc., a Delaware
corporation, Alpharma (Bermuda) Inc., a Delaware corporation, Alpharma USHP
Inc., a Delaware corporation, Alpharma Animal Health Company, a Texas
corporation, Mikjan Corporation, an Arkansas corporation, Alpharma Holdings
Inc., a Delaware corporation, Alpharma Specialty Pharma Inc., a Delaware
corporation f/k/a Alpharma Pharmaceuticals Inc., Purepac Pharmaceutical
Holdings, Inc., a Delaware corporation, and Alpharma Pharmaceuticals LLC
(""Alpharma Pharmaceuticals""), a Delaware limited liability company f/k/a
Alpharma Branded Products Division Inc. (collectively, ""Borrowers"" and
individually, a ""Borrower""), the various financial institutions party thereto
from time to time (collectively, ""Lenders"") and Bank of America, N.A., a
national banking association, in its capacity as collateral and administrative
agent for the Lenders (together with its successors in such capacity,
""Agent""). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Loan Agreement.



Borrowers have informed Agent and Lenders that Alpharma Operating Corporation
desires to purchase 100% of the outstanding capital stock of Alpharma Ireland
Limited, a corporation organized under the laws of Ireland (the ""New
Subsidiary""), consisting of 100 shares, 50 shares from Andrew Lambe, and 50
shares from Paula Horan, for an amount equal to no more than EUR100 (the ""Stock
Acquisition""). Borrowers have requested that Agent and Lenders consent to the
Stock Acquisition, and Agent and Lenders are willing to do so subject to the
terms and conditions contained herein.



1. Consent.

Subject to the satisfaction of the conditions precedent set forth below, Agent
and Lenders hereby consent to the Stock Acquisition. Such consent is subject to
the satisfaction of the following conditions precedent in form and substance
satisfactory to Agent and Lenders in their sole and absolute discretion: (a) the
Stock Acquisition is consummated on or before August 24, 2007, (b) at the time
of the Stock Acquisition and after giving effect thereto, no Default or Event of
Default exists, and (c) Agent receives and finds acceptable the agreements and
other documents effecting the Stock Acquisition and such other documents as
Agent may reasonably request.





2. Additional Covenant. In consideration of the consent contained herein,
Borrowers agree to deliver to Agent and Lenders, within ninety (90) days after
the date the Stock Acquisition is consummated, a Pledge Agreement in form and
substance satisfactory to Agent, pledging to Agent 66% of the Equity Interests
of the New Subsidiary as security for the Obligations, together with the
original stock certificates evidencing such Equity Interests and irrevocable
stock powers with respect thereto.

3. Miscellaneous.

Each Borrower hereby: (i) ratifies and reaffirms the Obligations, each of the
Loan Documents and all of such Borrower''s covenants, duties, indebtedness and
liabilities under the Loan Documents; (ii) acknowledges and stipulates that (a)
the Loan Agreement and the other Loan Documents executed by such Borrower are
legal, valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof, (b) all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower) and (c) the security
interests and Liens granted by such Borrower in favor of Agent are duly
perfected, first priority security interests and Liens; (iii) represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
letter agreement, that (a) no Default or Event of Default exists on the date
hereof, (b) the execution, delivery and performance of this letter agreement
have been duly authorized by all requisite corporate action on the part of such
Borrower, (c) this letter agreement has been duly executed and delivered by such
Borrower and (d) all of the representations and warranties made by such Borrower
in the Loan Agreement are true and correct on and as of the date hereof; (iv)
agrees that this letter agreement shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default; (v) agrees that this letter agreement shall be governed by and
construed in accordance with the internal laws of the State of New York; (vi)
agrees that this letter agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; (vii) agrees
that, except as otherwise expressly provided in this letter agreement, nothing
herein shall be deemed to amend or modify any provision of the Loan Agreement or
any of the other Loan Documents, each of which shall remain in full force and
effect; (viii) agrees that this letter agreement is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Loan Agreement as herein modified shall continue in full force and effect; (ix)
agrees that this letter agreement may be executed in any number of counterparts
and by different parties to this letter agreement on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement; (x) agrees that any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto; (xi) agrees to take such further actions as Agent
and Lenders shall reasonably request from time to time in connection herewith to
evidence or give effect to any of the transactions contemplated hereby; and
(xii) agrees that section titles and references used in this letter agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto. To the fullest extent
permitted by Applicable Law, the parties hereto each hereby waives the right to
trial by jury in any action, suit, counterclaim or proceeding arising out of or
related to this letter agreement.







[Signatures commence on following page]





The parties hereto have caused this letter agreement to be duly executed under
seal and delivered by their respective duly authorized officers on the date
first written above.





Very truly yours,

BANK OF AMERICA, N.A.

, as Agent and Lender



By: /s/ John M. Olsen
Title: Sr. Vice President

 

DNB NOR BANK ASA

, as Lender



By: s/s Philip F. Kurpiewski
Title: Senior Vice President

By: /s/ Henrik Asland
Title: Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION

By: /s/ Gordon Wilkins
Title: Vice President

 

[Signatures continue on following page]

 

ALPHARMA INC.

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, Executive Vice President and Chief Financial Officer

 

ALPHARMA OPERATING CORPORATION

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

ALPHARMA U.S. INC.

By: /s/ Christine Sacco
Christine Sacco, Treasurer

[CORPORATE SEAL]

 

 

ALPHARMA EURO HOLDINGS INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

ALPHARMA (BERMUDA) INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary



[Signatures continued on following page]

 

ALPHARMA USHP INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 



ALPHARMA ANIMAL HEALTH COMPANY

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, Vice President and Treasurer

 

MIKJAN CORPORATION

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

 

ALPHARMA HOLDINGS INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

 

 

 

 

 

 

[Signatures continued on following page]

 

 

ALPHARMA SPECIALTY PHARMA INC.



By: /s/ Christopher Towner
Christopher Towner, Secretary

 

PUREPAC PHARMACEUTICAL HOLDINGS, INC.

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 



ALPHARMA PHARMACEUTICALS LLC



By: /s/ Ronald Warner
Ronald Warner, President

 

BARRE PARENT CORPORATION




By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K:\Legal\Corporate\BOA 2005 Financing\Amended and Restated Agreement - March
2006\Letter Amendment to Loan Agreement - August 2007.DOC